Citation Nr: 0333536	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  02-11 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a disability rating in excess of 
10 percent for left knee pain.

2.  Entitlement to a disability rating in excess of 
20 percent for low back pain with mild degenerative changes. 

3.  Entitlement to a disability rating in excess of 
10 percent for right hip pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from March 1970 to January 
1974.

These matters come before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that rating decision the RO granted service connection for 
left knee pain as secondary to a service-connected right knee 
disability, rated as 10 percent disabling; low back pain with 
mild degenerative changes as secondary to the right knee 
disability, rated as 20 percent disabling; and right hip pain 
as secondary to the right knee disability, also rated as 
10 percent disabling.  The veteran perfected an appeal of the 
assigned ratings.

In the November 2001 rating decision the RO also denied 
entitlement to an increased rating for the right knee 
disability, and the veteran included that issue in his 
appeal.  In March 2003 correspondence and during a March 2003 
hearing before the undersigned, however, the veteran withdrew 
his appeal on the issue of entitlement to an increased rating 
for the right knee disability.  The Board finds, therefore, 
that that issue is not within the Board's jurisdiction.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5103, 5103A) (West 2002)) was enacted on November 9, 2000.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
still pending before VA on that date.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Because the 
veteran's claim was filed in April 2001, the provisions of 
the VCAA are applicable to his claim.  

The Board notes that in July 2001 the RO informed the veteran 
of the evidence required to establish service connection for 
the right hip disability.  Following the grants of service 
connection in November 2001, however, the RO did not inform 
the veteran of the evidence required to establish entitlement 
to higher ratings for the service-connected disabilities.  
The Board has determined, therefore, that remand of the case 
is required.

Furthermore, the Board notes that the medical evidence of 
record is inadequate to properly evaluate the severity of the 
disabilities on appeal.  The veteran testified at the March 
2003 hearing that he had severe pain in his lumbar spine that 
radiates to both legs.  With regard to the right hip, he 
reported that his hip hurts when walking and upon weight 
bearing.  With regard to his left knee, he stated that he 
experiences constant pain with the knee "giving out," and 
that there is increased weakness of the knee.  A review of 
the claims folder reveals that the veteran was last afforded 
a VA medical examination in July 2001.  Given the amount of 
time since the previous VA examination and in light of the 
veteran's testimony, the Board finds that a more recent 
examination is necessary to properly evaluate the severity of 
his disabilities. 

The Board also notes that during the course of the appeal, 
the rating criteria used to evaluate disorders of the spine 
were revised effective September 23, 2002, and again 
September 26, 2003.  The veteran has not been provided the 
revised criteria, nor has the RO considered the revised 
criteria in determining whether a higher rating is warranted.  
Because the veteran has appealed the ratings assigned with 
the initial grant of service connection, the RO should 
consider the applicability of staged ratings during the time 
period in which his claim and appeal have been pending.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Accordingly, this case is remanded for the following:  

1.  The RO must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is completed 
as to all issues on appeal.  

2.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a left knee, 
low back, or right hip disorder since 
July 2000.  After securing any necessary 
release, the RO should obtain copies of 
such records that are not in file.  If 
the RO is not able to obtain the 
identified records, the claims file 
should be documented to that effect and 
the veteran so notified.

3.  The RO should provide the veteran a 
VA orthopedic examination to determine 
the severity of his service-connected 
left knee, lumbar spine, and right hip 
disabilities.  The claims file and a copy 
of this remand should be made available 
to and be reviewed by the examiner in 
conjunction with the examination, and its 
receipt and review should be acknowledged 
in the examination report.  The 
examination should include any diagnostic 
tests or studies, including X-ray 
studies, that are deemed necessary for an 
accurate assessment, and the examiner 
should review the results of any testing 
prior to completion of the report.

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal.  In re-adjudicating the rating 
assigned for the low back disability, the 
RO should consider the revisions to the 
rating criteria that have been 
effectuated since the July 2002 statement 
of the case.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and be given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	N. W. Fabian
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

